 



Exhibit 10.24
FISCAL 2008 BONUS COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS
The table below provides the target cash bonus amounts for each of the Company’s
named executive officer under Cardica, Inc.’s 2008 Executive Officer Cash Bonus
Plan.

              2008 Target     Cash Bonus Named Executive Officer   Amount(1)(2)
 
Dr. Bernard A. Hausen, M.D.
    50 %
President and Chief Executive Officer
       
Robert Y. Newell
    25 %
Vice President, Finance & Operations and Chief Financial Officer
       
Douglas T. Ellison
    25 %
Vice President, Sales & Marketing
       
Dr. Bryan D. Knodel
    25 %
Vice President, Research and Development
       
Richard M. Ruedy
    25 %
Vice President, Regulatory, Clinical and Quality Affairs
       

 

(1)   Each target cash bonus amount is expressed as a percentage of the
respective named executive officer’s fiscal 2008 annual base salary.   (2)  
Target cash bonus amounts are based (a) for Dr. Hausen, 100% on achievement of
corporate objectives and (b) for each other named executive officer, 75% on the
achievement of corporate objectives and 25% on the achievement of individual
objectives. Actual bonus payments (if any) may represent a higher or lower
percentage of the named executive officer’s 2008 annual base salary, depending
on the extent to which actual performance meets, exceeds or falls short of the
specified corporate objectives and applicable individual performance objectives,
as determined by the Compensation Committee in its discretion.

